DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 19 and 20 are directed to “[A] method for manufacturing a chamber for transplantation” but fail to set forth any clear method steps as to how to make the chamber. It is not clear if the claim is intended to be a method claim or something else. Clarification/correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6 and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martinson et al. (US 9764062), evidenced by Assembly: Metal vs. Plastic Ultrasonic Welding (3 pages, 2002).
Martinson is directed to a device for encapsulating pancreatic cells derived from human pluripotent stem cells. 
Martinson’s device possesses an internal lumen (chamber) comprising a human pancreatic progenitor cell population within a perforated and semi-permeable membrane (see instant claim 1), the semi-permeable comprising a synthetic material such as polysulfone (see claim 1) (see instant claims 4 and 6). The pancreatic cells are to release insulin as required by the body in real time while preventing immune system cells from recognizing and destroying the implanted cells (see column 16, lines 15-25) (see instant claims 9-18). The semi-permeable membrane of Martinson’s device acts as a boundary between an inside and an outside of a chamber for transplantation as required by instant claim 1.  
The device has the following structure: 
    PNG
    media_image1.png
    262
    735
    media_image1.png
    Greyscale
(it is noted that Fig. 3 is a cross-section of Figure 1) where port 5 (i.e. a tube leading to the inside of the chamber) (see instant claim 2) extends from the device to enable loading of the device with cells and/or agents to be release from the membrane (see column 18, lines 19-29). It is fusion of the material” (emphasis Examiner’s). Thus, the port (tube) of Martinson is fusion welded to the device via ultrasonic welding (see instant claim 2). 
As it pertains to the properties of the porous membrane recited by instant claims 1 and 2 (e.g. the porous membranes having a maximum heat shrinkage ratio among heat shrinkage ratios in a membrane surface direction after immersion in water at 90oC for three hours being between 0.00-5.00%), these properties are considered inherent to the membrane given that it’s structure and composition are the same as that described by the prior art. After all, the claimed product and the product of the art are identical in that they both possess a perforated semi-permeable membrane comprising a polysulfone polymer. Where the claimed and prior art products are identical or substantially identical in composition, said composition must have the same properties, unless shown otherwise.  See MPEP 2112.01.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinson et al. (US 9764062), evidenced by Assembly: Metal vs. Plastic Ultrasonic Welding (3 pages, 2002) in view of Sunohara et al. (US 2003/0196949).
Martinson is relied upon for disclosure described in the rejection of claims 1, 2, 4-6 and 9-20 under 35 U.S.C. 102(a)(1).
Martinson teaches that the port may be comprised of a plastic or silicone material (see column 38, lines 33-40)
Martinson fails to teach the port (i.e. tube) material as containing polyethylene, polyurethane or polyvinyl pyrrolidone. 
Sunohara is directed to a dialyzer that dialyzes via a semipermeable membrane (see [0004]) wherein the input port comprises a case body formed of tube wherein the tube material may be selected from a material such as polyethylene, vinyl chloride or silicone (see [0039]) (see instant claim 3) wherein the tube is attached to the dialyzer via ultrasonic fusion (see [0040]). Thus, it would have been obvious to use polyethylene or polyvinyl chloride as the port material in the device of Martinson with a reasonable expectation for success given that such materials were known to be used as port/tube materials in semi-permeable membrane devices as well as being recognized as equivalent to the materials identified by Martinson (e.g. silicone). 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claims 1, 2 and 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinson et al. (US 9764062), evidenced by Assembly: Metal vs. Plastic Ultrasonic Welding (3 pages, 2002) in view of Lathuiliere et al. (US 2016/0184569)
Martinson is relied upon for disclosure described in the rejection of claims 1, 2, 4-6 and 9-20 under 35 U.S.C. 102(a)(1).
Martinson fails to teach the thickness of the porous membrane as being between 25-100 um with a bubble point diameter (pore size) of between 0.02-25 um.
Lathuiliere provides an encapsulation device for the encapsulation of biological agents, such as cells, wherein the biological agents are encapsulated within an implant comprising a semi-permeable membrane (see [0003]). Like Martinson, the semi-permeable membrane permits access of nutrients, growth factors and small biological agents to the encapsulated cells, but prevents access of cells of the immune system. In one embodiment, Lathuiliere provides a device comprising insulin-producing pancreatic beta cells within a semi-permeable membrane, the semi-permeable membrane allows the cells access to glucose and oxygen to stimulate the insulin-producing cells to release insulin while preventing immune cells from recognizing and destroying the implanted cells (see [0057]). Exemplified semi-permeable membrane may be comprised of polysulfone or polyethersulfone (see [0058]). The thickness of the semi-permeable may be 25 um and a maximum pore size of 0.4 um (see [0062]) (see instant claims 7 and 8). Thus, it would have been obvious to modify Martinson such that Martinson’s semi-permeable membrane had a thickness of 25 um and a maximum pore size of 0.4 um with a reasonable expectation for success in allowing nutrients to enter the device and insulin to flow out of the device while preventing immune cells from entering and destroying the insulin secreting cells. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16/727817.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited claims in all the applications are drawn to a chamber for transplantation, comprising: a membrane for at least part of a boundary between an inside and an outside of the chamber for transplantation, wherein the membrane for includes a porous membrane, the porous membrane contains a polymer, the porous membrane has a layered . 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16/728584.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited claims in all the applications are drawn to hamber for transplantation, comprising: a membrane for immunisolation at least part of a boundary between an inside and an outside of the chamber for transplantation, wherein the membrane for immunoisolation includes a porous membrane, the porous membrane contains a polymer, the porous membrane has a layered compact portion where a pore diameter is the smallest within the . 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16/728529.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited claims in all the applications are drawn to a chamber for transplantation, comprising: one or more membranes for immunoisolation at a boundary between an inside and an outside of the chamber for transplantation, wherein all of the membranes for immunoisolation include a porous membrane containing a polymer, and a joint portion at which the porous membranes are directly fusion welded to each other is provided. The scope of the claims in the cited applications are overlapping and the differences are considered to be obvious . 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-11 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of copending Application No. 16/804823.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited claims in all the applications are drawn to an angiogenesis method which comprises transplanting, to a subject in need of angiogenesis, a cell transplant device including a mesenchymal stem cell (A) and an immunoisolation membrane (B) that encloses the mesenchymal stem cell. The scope of the claims in the cited applications are overlapping and the differences are considered to be obvious over each other.  For example, the major difference between the two applications is that the instant claims do not require mesenchymal stem cells.  However, this framework is contemplated at [0131] of the published specification. All other limitations are essentially identical. Thus, the claims of the copending application are not patentably distinct over the instantly claimed subject matter. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KYLE A PURDY/Primary Examiner, Art Unit 1611